NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

GORDON F. DUGGER,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1004
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter v. State, 965 So. 2d 861

(Fla. 2d DCA 2007); Shaw v. State, 780 So. 2d 188 (Fla. 2d DCA 2001); Johnson v.

State, 917 So. 2d 1011 (Fla. 4th DCA 2006); Martell v. State, 676 So. 2d 1030 (Fla. 3d

DCA 1996).


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.